Exhibit 10.2     

ENERGY CONVERSION DEVICES, INC.

          REVISED SEPARATION AGREEMENT AND COMPLETE RELEASE OF LIABILITY

1.

PARTIES:

NANCY BACON (“MS. BACON”), and ENERGY CONVERSION DEVICES, INC., Ovonic Battery
Company and United Solar Ovonic, LLC and their subsidiaries, divisions,
affiliates and joint ventures (collectively referred to as “ECD”), have mutually
agreed to terminate their employment relationship effective Monday, March 31,
2008 and to provide benefits to MS. BACON to assist her in her transition away
from ECD.



2.

CONSIDERATION:

ECD will provide the following benefits as a result of the separation of MS.
BACON from her employment with ECD effective Monday, March 31, 2008.


 

A.     SEPARATION PAY:

Upon signing of this Agreement, and after the seven (7) day revocation period
has expired, MS. BACON shall be eligible for up to Fifty-Two (52) Weeks’ base
pay. Severance, including any retroactive payment back to March 31, 2008, will
begin to be paid in the first full payroll period following expiration of the
seven (7) day revocation period explained below. ECD will deduct from the
separation pay payments: (1) all amounts owed to ECD by MS. BACON; (2) all taxes
to be withheld according to applicable federal, state and local laws; (3)
garnishments; (4) all support orders; (5) all tax liens; and (6) any other court
order directing deduction from an employee’s paycheck. There will be no lump sum
payment. Since employment is terminated, there will be no additional vacation,
sick and/or holiday pay during the severance period. Severance payments shall
not be considered wages under the terms of the ECD 401-K Plan.


 

B.     MEDICAL & DENTAL INSURANCE:

If MS. BACON, at the time of separation, was not a participant in ECD’s group
medical or dental plans, MS. BACON will not be eligible for COBRA coverage under
these programs upon termination of employment.


  If MS. BACON is a participant in ECD’s group medical or dental plans prior to
the time of separation, then MS. BACON regular group medical or dental insurance
will remain in effect through the termination date. In accordance with federal
law (COBRA), MS. BACON may, however, elect to continue to participate in the
group medical and dental plans of the



--------------------------------------------------------------------------------




1



ENERGY CONVERSION DEVICES, INC.

  Company generally until eighteen (18) months from the date of termination, or
under COBRA rules, until MS. BACON is covered under another group insurance
plan, whichever occurs first. A more detailed COBRA notice will be provided to
MS. BACON in a separate COBRA notification.


  In addition, upon signing this Revised Separation Agreement and upon receipt
by ECD of MS. BACON’s COBRA election, ECD will continue to pay ECD’s
pre-termination portion of the COBRA premium for medical and dental insurance
for the period of severance, unless MS. BACON obtains other medical or dental
group insurance under COBRA rules. MS. BACON’s contribution to the COBRA
insurance premium will be deducted from the severance payments. In order to
receive this benefit, MS. BACON must elect COBRA coverage in a timely manner.
ECD will pay for its portion of the COBRA cost after a COBRA election is made by
MS. BACON and after seven (7) calendar days have elapsed since the signing of
this Agreement. After the period of severance, MS. BACON will be responsible for
entire COBRA premium.


 

C.     TERMINATION OF OTHER EMPLOYEE BENEFITS:

All other benefits, including but not limited to, Company-paid life insurance,
supplemental life insurance, dependent life insurance, Company-paid accidental
death and dismemberment insurance, short-term and long-term disability plans,
vacation accrual, etc., cease on March 31, 2008. The supplemental life insurance
benefit may be subject to conversion rights. These policies may be converted to
individual policies. Conversion forms will be sent to MS. BACON’s home by the
insurance carrier if MS. BACON meets the eligibility requirements.


 

D.     VACATION ACCRUAL:

All accrued but unused vacation days will be paid in the first payroll following
termination of employment in accordance with Company policy. It is estimated
that as of the date of termination there are 810 hours in MS. BACON’s vacation
bank.


 

E.     CONSULTING:

MS. BACON will provide consulting and funding services to ECD for business
advice and government relations and to support Ovonic Battery Company’s (OBC)
activities to finalize the strategic alternatives for COBASYS and to cooperate
with ECD and OBC in the CTV arbitration on an “as needed” basis. The Consulting
Agreement and Funding Agreement have been separately negotiated between the
Parties and this



--------------------------------------------------------------------------------




2



 

ENERGY CONVERSION DEVICES, INC.

  Agreement is not dependent on reaching an agreement on the Consulting and
Funding Agreements. The amount received by MS. BACON under the Consulting and
Funding Agreements will not be deducted from the severance pay set forth in this
Agreement.


 

F.     Bonus:

Contingent upon her re-signing this Agreement following the last day of
employment, MS. BACON will receive a bonus of $50,000.00, minus normal payroll
deductions payable in the first payroll check following the expiration of the
7-day revocation period. This payment is in lieu of any claim for payment under
the proposed AIP Plan. Should this Agreement be signed by MS. BACON prior to the
date of her employment separation, in order to receive this bonus payment, MS.
BACON will be required to re-sign this Agreement releasing all claims between
the date of signing this Agreement and her separation date.


 

G.     OUTPLACEMENT ASSISTANCE:

ECD will provide MS. BACON with outplacement assistance, with the firm and
program to be determined by ECD. Outplacement must be elected by MS. BACON no
later than May 31, 2008.



3. 

RELEASE OF CLAIMS:

In consideration of the terms set forth in this Agreement, MS. BACON agrees to
release ECD, including Ovonic Battery Company and United Solar Ovonic, LLC and
all of their subsidiaries, divisions, affiliates, joint ventures, shareholders,
officers, directors, employees, insurers and agents of ALL* liability in
connection with MS. BACON’s employment termination, including, but not limited
to, any and all claims under federal or state laws for discrimination or
wrongful discharge, including the Age Discrimination in Employment Act,
(“ADEA”), the Worker Adjustment and Retraining Notification Act (“WARN”) (even
if the WARN Act is triggered following MS. BACON’s termination).



4. 

CONFIDENTIAL AND PROPRIETARY INFORMATION:

MS. BACON acknowledges that during the course of her employment, she has been
entrusted with certain business, financial, technical, personnel and other
proprietary information and materials that are the property of ECD. MS. BACON
agrees not to communicate or disclose to any third party or use for her own
account, without written consent of ECD, any of the aforementioned information



--------------------------------------------------------------------------------

*

  A representative listing of potential laws governing the employment
relationship which are being released by the employee is attached as Exhibit
“A.” This is not intended to be an exhaustive list, but rather the types of
claims and the extent to which they are being released.





--------------------------------------------------------------------------------




3



ENERGY CONVERSION DEVICES, INC.

  or material, except as required by law, unless and until such information or
material is necessary for her use in connection with her consultancy agreement
with ECD or such information becomes generally available to the public through
sources other than MS. BACON. MS. BACON will return to ECD the originals and all
copies of any business records of ECD which are or were subject to her custody
or control, regardless of the sources from which such records were obtained
following the completion of her consultancy arrangement with ECD. MS. BACON will
certify that to the best of her knowledge and belief and after diligent search
and inquiry, she has done so following the end of the consultancy arrangement
with ECD. In addition, all business equipment shall be returned following the
end of the consultancy arrangement with ECD unless specifically agreed in
writing otherwise by ECD.



5.

NON-DISPARAGEMENT:

MS. BACON will not disparage, discredit or otherwise treat in any detrimental
manner, ECD or any of its division, subsidiaries, affiliates, joint ventures,
officers, directors and employees. MS. BACON will forfeit any right to receive
the benefits described above if MS. BACON engages in deliberate conduct or makes
public statements detrimental to the business or reputation of ECD.



6. 

REFERENCE REQUESTS:

Upon receipt of a reference request directed to the Human Resources Department,
ECD will only release dates of employment, job positions held and salary if
requested.



7.

NON-SOLICITATION:

MS. BACON agrees that during the period of twelve (12) months from the date of
her termination, MS. BACON will not, directly or indirectly, on behalf of
herself or any other person or entity, without the prior written approval of
ECD, directly or indirectly: (i) induce any person or entity to leave her or her
employment with ECD, terminate an independent contractor relationship with ECD
or terminate or reduce any contractual relationship with ECD; or (ii) induce or
influence any customer, supplier or other person that has a business
relationship with ECD or any subsidiary, division, affiliate or joint venture of
ECD to discontinue or reduce the extent of such relationship. The Parties agree
that the determination of the amount of damages to ECD would be difficult to
determine and, therefore, the Parties agree that should MS. BACON violate this
Paragraph, MS. BACON will pay as liquidated damages 33% of the solicited MS.
BACON’s annualized base pay in a lump sum. This provision for liquidated damages
shall not preclude the right of ECD to seek equitable relief through the
issuance of an injunction prohibiting employment of the solicited employee or
further action by MS. BACON to interfere with the business relationship with any
customer or supplier.




--------------------------------------------------------------------------------




4



ENERGY CONVERSION DEVICES, INC.

       

8.

NON-COMPETITION:

MS. BACON agrees that for the period of twelve (12) months from the date of the
termination of her employment or consultancy, whichever is greater, she will
not, directly or indirectly, on her behalf or any other person or entity,
without the prior written approval of ECD, own, manage, operate, join, control,
be employed by, assist, consult or participate in the ownership, management,
operation or control of, or be connected in any manner, including but not
limited to holding the positions of shareholder, director, officer, consultant,
independent contractor, employee, partner or investor, with any Competing
Enterprise. “Competing Enterprise” means any person, corporation, partnership or
other entity engaged in whole or in part in a business which is in competition
with ECD and its divisions, subsidiaries, affiliates and joint ventures as of
the date that employment with ECD terminates.


  The restrictions in this Paragraph shall apply to the following geographic
areas: North America including the United States, Canada and Mexico. MS. BACON
agrees that the restrictions in this Paragraph are reasonable. MS. BACON also
agrees to provide any prospective employer with a copy of the non-competition
paragraph of this Agreement. In addition, the Parties agree that ECD shall be
entitled to recover, as liquidated damages, all after-tax earnings of MS. BACON
derived from violation of this Paragraph. This provision for liquidated damages
shall not preclude the right of ECD to seek equitable relief through the
issuance of an injunction prohibiting employment of MS. BACON in violation of
this Agreement. In addition, the time period specified in this Non-competition
paragraph shall be extended for the period of violation.



9.

INDIVIDUAL AGREEMENT:

MS. BACON acknowledges that the consideration she is receiving pursuant to this
Agreement is not part of a plan or program and has been individually negotiated
between the Parties and that she is not entitled to additional severance pay or
benefits beyond the terms of this Agreement.



10.

TIME PERIOD FOR REVIEW OF AGREEMENT:

MS. BACON was provided with a copy of the Separation Agreement on February 9,
2008 and was provided with an opportunity of forty-five (45) calendar days to
review the Agreement and she was advised to consult with an attorney of MS.
BACON’S choosing at her own expense. MS. BACON agrees that as a result of
negotiations for changes to the Agreement in the form of enhanced benefits, she
is waiving the restarting of the 45-day review period even if the changes to
this Agreement are deemed to be material. No benefits provided by this Agreement
will be made until the Agreement is signed and the seven (7) day revocation
period has expired.




--------------------------------------------------------------------------------




5



ENERGY CONVERSION DEVICES, INC.

     

11.

UNDERSTANDING OF AGREEMENT:

MS. BACON acknowledges that she has read this entire Agreement, that she has had
the opportunity to consult with counsel at her own expense, and that she
understands all of its terms and knowingly and freely enters into the Agreement.
MS. BACON further acknowledges that she has been afforded forty-five (45)
calendar days to consider this Agreement from the date of the original receipt
of this Agreement, has been advised to seek review of this Agreement by an
attorney at MS. BACON’s own expense, and that she has seven (7) calendar days
after its execution to revoke the Agreement.



12. 

ENTIRE AGREEMENT:

This Revised Separation Agreement and Complete Release of Liability, together
with any previously signed confidentiality, non-solicitation, patent and
non-compete agreements, constitute the complete and entire Agreements between
the Parties relating to the termination of the employment relationship and
supersedes any and all previous agreements, representations or understandings
regarding termination of benefits. These Agreements may not be changed, modified
or terminated unless such changes are made in writing and signed by both
Parties. Any previously signed confidentiality, non-solicitation, patent, or
non-compete agreement shall remain in effect following termination of the
employment relationship and execution of this Agreement.



13. 

SEVERABILITY:

Should any portion of this Agreement be ruled invalid, it shall not affect the
remaining provisions of this Agreement, which shall remain in full force and
effect.



14. 

GOVERNING LAW:

The Parties agree that any disputes regarding this Revised Separation Agreement
shall be governed by the laws of the State of Michigan.



15. 

ARBITRATION OF DISPUTES:

The Parties agree that any dispute over the terms of this Agreement or its
enforcement shall be resolved exclusively by final and binding arbitration
pursuant to the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association. The award of the arbitrator may be filed in
the appropriate federal or circuit court in the state in which the employee was
employed. ECD and MS. BACON retain the right to seek equitable relief pending
the outcome of the arbitration proceedings with jurisdiction and venue agreed to
by the Parties in Oakland County Circuit Court.




--------------------------------------------------------------------------------




6



ENERGY CONVERSION DEVICES, INC.

     

16. 

RE-SIGNING AGREEMENT:

If this Revised Separation Agreement is signed by MS. BACON prior to her last
day of work on March 31, 2008, MS. BACON will be required to re-sign this
Agreement releasing all claims between the date of signing this agreement and
her last day of employment as a condition for receipt of the $50,000.00 bonus.


IN WITNESS WHEREOF, we have set our hands the day and year first written below.

Dated: March 13, 2008 /S/  Nancy M. Bacon NANCY BACON   ENERGY CONVERSION
DEVICES, INC.   /S/  Art Rogers By: Art Rogers Dated: March 13, 2008 Its: V.P.,
Human Resources & Administration


             

RE-SIGNING OF REVISED SEPARATION AGREEMENT

I signed the Revised Separation Agreement on March __, 2008 and understand that
the terms of the Agreement are now final and are not affected by my decision to
re-sign the agreement. I am now re-signing this agreement following my
employment separation date as a condition for receipt of the $50,000.00 bonus
and I understand that I am releasing all claims specified in Paragraph 2 (F), as
a condition for the receipt of this additional benefit beteen the date I signed
the Agreement and my separation date. I understand that I have seven (7) days to
revoke my Re-signing of the Agreement.



Dated: March 31, 2008  /S/ Nancy M. Bacon  NANCY BACON





--------------------------------------------------------------------------------






7



ENERGY CONVERSION DEVICES, INC.

EXHIBIT “A”

SCOPE OF RELEASE

        This Release of all claims by the employee, as part of this Revised
Separation Agreement, is intended and understood by all parties to release all
claims by employee, without limitation, relating to the employment relationship.
The list set forth below is a representative sample of the types of
employment-related claims being released by the employee and is not intended to
be a complete list.

         Federal Law: Title VII of the Civil Rights Act of 1964 (race, color,
religion, national origin or sex); the 1991 Civil Rights Act; the Age
Discrimination in Employment Act of 1967 (age); the Older Workers Benefit
Protection Act (“OWBPA”) (age); the Vocational Rehabilitation Act of 1973
(handicap); The Americans with Disabilities Act of 1990 (Handicap); 42 U.S.C.
Section 1981, 1986 and 1988 (race); the Sarbanes-Oxley Act of 2002; the Employee
Retirement Income Security Act (ERISA) (Pension and employee benefits); the
Equal Pay Act of 1963 (prohibits pay differentials based on sex); the
Immigration Reform and Control Act of 1986; Executive Order 11246 (race, color,
religion, sex or national origin); Executive Order 11141 (age); Vietnam Era
Veterans Readjustment Assistance Act of 1974 (Vietnam era veterans and disabled
veterans); the Federal Railroad Safety Act (45 U.S.C. Section 421 et. seq.);
Section 301 of the Labor Management Relations Act, 29 U.S.C. Section 185 et.
seq. (suits for breach of the Collective Bargaining Agreement); the Fair Labor
Standards Act (minimum wage and overtime pay); the Labor Management Relations
Act (rights protected by the National Labor Relations Board); the Occupational
Safety and Health Act (safety matters); the Worker Adjustment and Retraining
Notification Act (“WARN”) (notification requirements for employers who are
curtailing or closing an operation), the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) (which provides health insurance continuation
coverage for eligible employees), the Family and Medical Leave Act of 1993
(“FMLA”), and Federal Common Law.

         Michigan Law: The Elliott-Larsen Civil Rights Act (race, color,
religion, national origin, age, sex, marital status, height and weight) and any
and all derivative claims; the Michigan Persons With Disabilities Act
(handicap); the Michigan Wage Payment Act (MCLA 408.471) (wages and benefits);
AIDS Testing and Confidentiality Act; Equal Pay; the Polygraph Protection Act of
1981 (restrictions on the use of polygraphs); Whistleblower Protection; Jury
Service; Subpoenaed Victim; Job Reference Immunity; all as amended, and the
common law of the State of Michigan; tort; breach of express or implied
employment contract; wrongful discharge; workers’ compensation retaliation;
tortious interference with contractual relations and loss of consortium,
constructive discharge or any other law applicable to the employment
relationship.

         NOTICE: Should you have any questions regarding the scope of this
Release, it is strongly recommended that you seek the advice of an attorney of
your choosing, and at your own expense, before signing this Agreement.




--------------------------------------------------------------------------------




8

